DETAILED ACTION
This office action is in response to communication filed on March 8, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on  March 8, 2021 has been entered.
 
Response to Amendment
Amendments filed on March 8, 2021 have been entered.
Claims 1, 8 and 15 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-15 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 11-15), filed on 03/08/2021, with respect to the rejection of claims 1 and 3-15 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 11-12) that the presently claimed invention is directed to automatically select indexes having a local feature from the sensor data of a plurality of sensors … As clarified in the amended of claim 1, the sensors are each associated with an index and are each sensing data about equipment. Accordingly, claim 1 is not directed to an abstract idea. Rather, claim 1 is directed to a technological improvement in predicting whether equipment will encounter a failure by the next regular maintenance … Additionally, even assuming claim 1 is directed to an abstract idea the amendments further clarify the practical application of the alleged abstract idea is integrated into a practical application of Serial No. 15/916,312Amendment filed March 8, 2021Responsive to Office Action mailed December 15, 2020selectin an index (i.e., sensor) and the claims set forth meaningful limits on practicing the abstract idea … as mentioned, by automatically acquiring the indexes having a local feature the prediction of equipment failure is improved.
These arguments are not persuasive.
The examiner submits that the claimed invention, when considered as a whole, recites a series of mental and mathematical steps used to manipulate data (i.e., sensor data) in order to obtain a result (i.e., a migration factor index), while adding extra-solution activities (e.g., mere data gathering, type of data to be manipulated) and appending mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see specification at [0017]-[0019]).
Regarding the argument about claim 1 is directed to a technological improvement in predicting whether equipment will encounter a failure by the next regular maintenance, the examiner submits that the claimed invention does not recite the application of the judicial exception into predicting whether equipment will encounter a failure by the next regular maintenance, but instead, it merely presents and solves the series of mental and mathematical steps. The examiner suggests the applicant to positively recite this technological improvement 

Applicant further argues (p. 12-13) that claim 1 includes “a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined period of time; [and] a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit,” which do not fall within the groupings of “Certain Methods of Organizing Human Activity” or “Mental Processes” … and are therefore not directed to abstract ideas under Prong One of Step 2A of the 2019 PEG. Additionally, the above-mentioned limitations do not fall within the grouping of “Mathematical concepts” … and are therefore not directed to abstract ideas under Prong One of Step 2A of the 2019 PEG.
These arguments are not persuasive.
The examiner submits that as indicated in the rejection, the limitation “a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined period of time” covers performance of the limitation in the mind (e.g., selecting (partitioning) data into different groups (blocks) corresponding to time periods), while the limitation “a 

Applicant also argues (p. 13) that the Office generalizes the elements of claim 1 and reduces the limitations to merely “principal component analysis” which is concluded to be a mathematical concept which is an oversimplification, and is concluded to be merely “applying a mathematical analysis to obtain additional information from the data.” Office Action, p. 14. However, these conclusions are oversimplifications and fail to take into account the claim as a whole and how these processes are set forth in claim 1 … Additionally, the Office fails to consider the claim as a whole and reduces the limitations of claim 1 to “performance of the limitation in the mind (e.g., selecting two principal components) and by applying mathematical concepts (e.g., calculate distance/difference) to obtain additional information” which ignores the specific requirements of the claims.
These arguments are not persuasive.
First, the examiner submits that the claims were evaluated following the Office guidelines (see for example October 2019 Update: Subject Matter Eligibility). Moreover, as October 2019 Update: Subject Matter Eligibility: “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation” (p. 4).

Furthermore, applicant argues (p. 14) that the Office essentially concludes that because the limitations may be based on “discrete mathematics”, then the claims are directed to an abstract idea. However, this is no the proper application of 2019 PEG. For example, this issue is addressed in USPTO Example 38 … Likewise, while some of the limitations of claim 1 may be based on a mathematical concept, which Applicant disagrees, claim 1 does not recite a mathematical relationship, formula, or calculation. See also Example 39 …
These arguments are not persuasive.
The examiner submits that contrary to Example 38, claim 1 recites mathematical concepts as indicated in the October 2019 Update: Subject Matter Eligibility: “The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations … A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using 
Moreover, the examiner submits that contrary to Example 38, which results in a product (i.e., a digital computer simulation of an analog audio mixer), and Example 39, which also results in a product (i.e., a trained neural network for facial recognition), the claimed invention result is a value (i.e., a migration factor index), without incorporating this result into the technological improvement of predicting whether equipment will encounter a failure by the next regular maintenance.

Drawings
The drawings are objected to because Fig. 15, item ‘1103’ should read ‘1301’, item ‘1102’ should read ‘1302’, item ‘1002’ should read ‘1303’ as described in the original disclosure (see specification at [0042]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined period of time” should read “a data partitioning unit which inputs sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, block indicating a predetermined period of time”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language “a data partitioning step of inputting sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined amount of time” should read “a data partitioning step of inputting sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, block indicating a predetermined amount of time”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language “The index selection method according to claim 8, wherein, in the principal component analysis step …” should read “The index selection method according to claim 8, wherein, in the principal component analyzing step …”
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language “a data partitioning step of inputting sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined amount of time” should read “a , each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, block indicating a predetermined amount of time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “The index selection method according to claim 8, wherein, in the data partitioning step, the sensor data of each sensor of the plurality of sensors is partitioned into periods”, which under the broadest reasonable interpretation, and in light of the specification (see specification at [0030]), is already incorporated into independent claim 8 (i.e., partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined amount of time). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101:
the limitation “a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined period of time” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., selecting (partitioning) data into different groups (blocks) corresponding to time periods). Except for the recitation of generic computer implementation (i.e., a data partitioning unit, see specification at [0019]) and the extra-solution activities (i.e., inputs sensor data of a plurality of sensors each sensing data about equipment and each 
the limitation “a principal component analyzing unit which automatically applies principal component analysis to each block of the plurality of blocks partitioned by the data partitioning unit, and extracts a plurality of principal components from each block of the plurality of blocks” is a process that, under its broadest reasonable interpretation, covers performance of the limitation by applying mathematical concepts (i.e., principal component analysis) to obtain additional information (i.e., a plurality of principal components from each block of the plurality of blocks). Except for the recitation of generic computer implementation (i.e., a principal component analyzing unit, see specification at [0019]), the limitation in the context of this claim mainly refers to applying a mathematical analysis to obtain additional information from the data.
the limitation “a migration distance evaluation unit which automatically extracts, from two different blocks, two principal components that form a principal component pair among the plurality of principal components of each block of the plurality of blocks extracted by the principal component analyzing unit, and calculates a migration distance between the two principal components that form the principal component pair” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and by applying mathematical concepts (e.g., selecting two principal components, calculating distance/difference) to obtain additional information (i.e., a migration distance between the two principal components that form the principal component pair, see specification at [0032]-[0033]). Except for the recitation of generic computer implementation (i.e., a migration distance evaluation unit, the principal 
the limitation “a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and by applying mathematical concepts to obtain additional information (e.g., selecting an index among a plurality of indexes configuring the principal components having a migration distance greater than a threshold, see specification at [0041]-[0043]). Except for the recitation of generic computer implementation (i.e., a migration factor index detection unit, the migration distance evaluation unit, see specification at [0019]), the limitation in the context of this claim mainly refers to select information (i.e., an index) based on a mathematical analysis.

Furthermore, under Step 2A - Prong Two of the test, the claim as a whole does not integrate this judicial exception into a practical application. In particular, the claim recites: 
“An index selection device”, which merely uses a computer as a tool to perform an abstract idea (see specification at [0017], see MPEP 2106.05(f))
“a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment, and each associated with an index of a plurality of indexes” which adds extra-solution activities (e.g., mere data gathering, type of data to be manipulated) 
Accordingly, these additional elements, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and as an ordered combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
append generic computer components (i.e., an index selection device, see specification at [0017]) used to facilitate the application of the abstract idea (i.e., mere computer implementation, mere data gathering), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2), and append computer implementation (see specification at [0019]), which as indicated in the MPEP: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)” (see MPEP 2106.05(d), section II).


Similarly, independent claims 8 and 15 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 3-4, 7, 10-11 and 14), that under the broadest reasonable interpretation, cover performance of the limitations in the mind, and
the additional elements recited in the dependent claims, when considered individually and as an ordered combination, refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 5-7, 9 and 12-14), which as indicated above does not provide significantly more.

Subject Matter Not Rejected Over the Prior Art
Claims 1 and 3-15 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Currently Amended) 
Schmitt (JP 2016206784 A, IDs record, see also attached translation) teaches:
An index selection device (Fig. 1 – “clustering apparatus”), comprising:
a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing unit which automatically applies principal component analysis to each block of the plurality of blocks partitioned by the data partitioning unit, and extracts a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, and a predicted normal area B2 is set by moving the area A2 along the movement vector P. Then, it is determined whether or not the principal component scores corresponding to the respective processing parameter values when the second recipe is applied to the target apparatus are included in the predicted normal area B2” (Abstract: principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation unit which automatically extracts, from two different blocks, two principal components that form a principal component pair among the plurality of principal components of each block of the plurality of blocks extracted by the principal component analyzing unit, and calculates a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit,”


Regarding claim 8. (Currently Amended) 
Schmitt (JP 2016206784 A, IDs record, see also attached translation) teaches:
An index selection method (p. 2, par. 4: a data analysis method used for data clustering and feature extraction), comprising:
data partitioning step of inputting sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined amount of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing step of automatically applying principal component analysis to each block of the plurality of blocks partitioned in the data partitioning step, and extracting a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information” ([0004]:  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics components at the data processing framework. The method includes applying a dynamic principal component analysis to the one or more input data streams and detecting a fault in the one or more input data streams based on at least one of a prediction error or a variation in principal component subspace generated based on the dynamic principal component analysis” ([0015]: principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, 2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated in the migration distance evaluation step,”  
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 15. (Currently Amended) 
Schmitt (JP 2016206784 A, IDs record, see also attached translation) teaches:
An index selection program which causes a data management computer to execute (p. 4, par. 2: a clustering program used for data clustering and feature extraction is executed by a computer), comprising:
a data partitioning step of inputting sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined period of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, and a predicted normal area B2 is set by moving the area A2 along the movement vector P. Then, it is determined whether or not the principal component scores corresponding to the respective processing parameter values when the second recipe is applied to the target apparatus are included in the predicted normal area B2” (Abstract: principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation step of automatically extracting, from two different blocks, two principal components that form a principal component pair among the plurality of principal components of each block of the plurality of blocks extracted in the principal component analyzing step, and calculating a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated in the migration distance evaluation step,”  
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-7 and 9-14 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.